UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6668


KENNETH C. LAMB,

                  Petitioner - Appellant,

          v.

D. R. STEPHENS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-hc-02161-D)


Submitted:   November 30, 2011              Decided:   December 19, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth C. Lamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth   C.   Lamb,   a   federal     prisoner,   appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            Lamb v. Stephens, No.

5:10-hc-02161-D (E.D.N.C. May 4, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2